UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-6503


KARL KEVIN HILL,

                 Plaintiff - Appellant,

          v.

MARK CUNNINGHAM; CHRISTOPHER SHRADER;          JOHN   CUTRIGHT;   R.
HIMES; K.S. MCBEE; UNNAMED DEFENDANTS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00135-FPS-JES)


Submitted:    August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karl Kevin     Hill, Appellant    Pro Se. Michael Deering Mullins,
STEPTOE   &     JOHNSON, LLP,     Charleston, West  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Karl   Kevin        Hill   appeals    the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.       § 1983    (2006)   complaint.        We   have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                       Hill v.

Cunningham,      No.    5:09-cv-00135-FPS-JES             (N.D.W.     Va.   Mar.    19,

2010).     We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented     in   the    materials

before   the    court       and    argument      would    not   aid   the   decisional

process.

                                                                              AFFIRMED




                                             2